Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 1 of 12 Page ID #:468



                                                                               r.
                                                                              ~~     ~


   1 Manuel Ira Blanco, Jr.                                                   ~ , _..
     24369 Sunnymead Boulevard                                                 ~ ~' c
   2 Moreno Valley, California                                                 ~-- ~' cti
                                                                            ►.,'
                                                                               ~   ~y ~
                                                                      _     ~~Lr.
                                                                            ~~
   3 Defendant in Pro Per                                                      ~.
                                                                            M~~3
   4                                                                           -~
                                                                             tiC~
   5                                                                                o
   6
                             UNITED STATES DISTRICT COURT
   7
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   8
   9
       SAMUEL LOVE,                               CASE NO. 5:18-cv-00963-SJO-KK
  10
                    Plaintiff,                    DEFENDANT MANUEL IRA
  11                                              BLANCO'S NOTICE OF MOTION
             vs.                                  AND MOTION TO DISMISS
  12                                              PURSUANT TO FEDERAL RULE
     MANUEL IRA BLANCO, JR; MARIA                 12(b)1
  13 CARMEN HIGEREDA; and DOES 1-
     10,
  14                                              DATE: °C ~Z ~ ~ Z ~ ~
             Defendants.                          DEPT: ~ ~~
  15                                              TIME: ~ p ' oU er vt.~,
  16
  17
  18
             Defendant, Manuel Ira Blanco, Jr.('Blanco"), hereby brings this Motion to
  19
       Dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
  20
       12(b)1. Defendant therefore challenges Plaintiff's statement of the facts of his
  21
       complaint and respectfully requests for this Court to dismiss Plaintiffs co plaint
  22
       and award Defendant's costs.
  23
       Dated: August 25, 2019
  24                                               Manue~ Blanc~!Jr.
  25                                               Defen ant in Pro Per

  26
  27 ///
  28 ///

                                        MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 2 of 12 Page ID #:469




   1               MEMORANDUM OF POINTS AND AUTHORITIES
   2                                   I. INTRODUCTION
   3        Defendant brings a factual Article III challenge against the Plaintiff's ADA
   4 claim. Plaintiff lacks standing to bring his Complaint because his complaint fails to
   5 prove any evidence of a set of facts in support of his claim which would entitle him
   6 to relief.
   7        Plaintiff failed to produce one page of evidence to prove any of the
   8 allegations in his complaint. Plaintiff will never be able to produce one page of
   9 evidence to prove his allegation that Defendant's property failed to have available
  10 handicap parking spaces. Plaintiff can never produce such evidence because such
  11 evidence does not exist. Plaintiff invented the allegation, as he has done to so many
  12 other victims, with the hope that Defendant will settle and pay Plaintiff money for
  13 this case to go away.
  14        Plaintiff has and continues to file hundreds of lawsuits against small business
  15 owners in California. To date, Plaintiff has filed over 250 lawsuits in California,
  16 including the Central, Northern, Southern and Eastern Districts. Plaintiff is an
  17 admitted serial filer filing over 250 lawsuits in California within the past 3 years,
  18 which are all nearly identical.
  19        In this case, he filed suit against Defendant alleging the same cause of action
  ZO he alleged 250 times before, that his Federal Civil Rights were violated because
  21 Defendant did not comply with the ADA rules by allegedly lacking handicap
  22 parking spaces on the property owned by Defendant("Defendant's Property").
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///

                                        MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 3 of 12 Page ID #:470




   1                                         II.   ARGUMENT
   2
   3       DEFENDANT'S CHALLENGE                        TO PLAINTIFF'S STANDING IS
   4       FACTUAL           IN     NATURE           AND       THEREFORE              CHALLENGES
   5      PLAINTIFF'S STATEMENT OF THE FACTS AND HIS ABILITY TO
   6      EVER PROVE SUCH FACTS.
   7          Where the attack is factual, "[n]o presumptive truthfulness attaches to plaintiff's

   8 allegations, and the existence of disputed material will not preclude the trial court from evaluating
   9 for itself the merits of jurisdictional claims. "Roberts Corrothers, 812 F.2d 1173, 1177 (9th Cir.

  10 1987)(internal citations omitted).
  11          Here, Defendant challenges Plaintiffs statement of the facts of the complaint. Defendant

  12 specifically and categorically challenges the following statements of the Complaint:
  13          Paragraph No. 13: "...none of the parking spaces were marked and reserved for persons

  14 with disabilities during Plaintiffs visit."
  15          Paragraph No. 14: "Currently, there is not a single parking space marked and reserved for

  16 persons with disabilities."

  17          Paragraph No. 15: "On information and belief, Plaintiff alleges that the defendants once

  18 had an accessible parking space marked and reserved for persons with disabilities. Unfortunately,
  19 the parking space was allowed to fade or get paved over."

  20          Paragraph No 16: "In fact, there is a blue wheel stop located in front of a parking space in

  21 the parking lot. Plaintiff believes that an accessible parking space once existed in the parking lot
  22 on that basis."
  23          CHALLENGE TO PARAGRAPH NO. 13-16: At all times prior to and during Plaintiff's

  24 alleged visit to Defendant's property, there was and continues to be a parking space lawfully
  25 marked for persons with disabilities. Plaintiff cannot and will not produce one page of evidence to
  26 prove any facts to support his contention.
  27          To underscore Plaintiff's ability to prove any set of facts in support of his contention that

  28 Defendant violated his ADA rights, in Paragraph Nos. 15 and 16, Plaintiff admits to his belief of

                                                       3
                                              MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 4 of 12 Page ID #:471




   1 ~ the existence of accessible parking space marked and reserved for persons with disabilities. In
   2 paragraph 16 of his Complaint, Plaintiff admits that he parked his vehicle in a handicap designated
   3 space marked and painted in blue. His contention is that the space was not maintained to his
   4 satisfaction. Nevertheless, the required handicap parking was marked and lawfully designated
   5 specifically to accommodate persons with disabilities, including Plaintiff.
   6      Given this fact, plaintiff was not deprived of his entitlement to "full and equal enjoyment of

   7 facilities, privileges and accommodations offered by places of public accommodation, and
   8 therefore will never be able to produce any evidence or prove any facts that support his
   9 allegations that Defendant violated his ADA rights.

  10          Paragraph No.32:"Any business that provides parking spaces must provide a sufficient

  11 number of handicap parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. The
  12 required minimum number of handicap parking spaces is dependent on the total number of
  13 parking spaces available. Id. According to the 1991 Standards, if a parking lot has 1-25 spaces, it
  14 must have at least 1 accessible parking space. 1991 Standards § 4.1.2(5)(a). And 1 in every 8 of
  15 those accessible parking spaces, but not less than 1, must be a "van" accessible parking space, i.e.,
  16 having an eight foot access aisle. 1991 Standards § 4.1.2(5)(b). Under the 2010 Standards, a
  17 parking lot with 1-25 spaces must have at least 1 accessible space and 1 of them must be van
  18 accessible. 2010 Standards § 208.2 & § 208.2.4.
  19          Paragraph No. 33: "Here, the failure to provide accessible parking spaces is a violation of

  20 ~ the ADA."
  21          CHALLENGE TO PARAGRAPH NOS. 32 AND 33: Again, as noted, Plaintiff admits

  22 in Paragraph Nos. 15 and 16 of his Complaint, Plaintiff admits to his belief of the existence of
  23 accessible parking space marked and reserved for persons with disabilities. In paragraph 16 of his
  24 Complaint, Plaintiff admits that he parked his vehicle in a handicap designated space marked and
  25. painted in blue. His contention is that the space was not maintained to his satisfaction.
  26 1 Nevertheless, the required handicap parking was marked and lawfully designated specifically to
  27 accommodate persons with disabilities, including Plaintiff.
  28          This admittance by Plaintiff renders the statement of facts of his complaint fatally


                                              MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 5 of 12 Page ID #:472




   1 defective in his ability to prove any fact in support of his claim against Defendant and his ability

   2 his ability to prove any fact in support of his also renders his allegation that Defendant violated his
   3 ~ ADA rights. Plaintiff is not able to prove any facts in support of his claim for relief from this
   4 ~ Court. The court must therefore dismiss the complaint given such facts.
   5           THE COURT MUST DISMISS PLAINTIFF'S COMPLAINT BECAUSE FROM A

   6           FACTUAL CHALLENGE, PLAINTIFF CAN PROVE NO SET OF FACTS IN

   7           SUPPORT OF HIS CLAIM WHICH WOULD ENTITLE HIM TO RELIEF

   8           In paragraph 16 of his Complaint, Plaintiff admits that he parked his vehicle in a handicap

   9 designated space marked and painted in blue on Defendant's Property. His contention is that the
  10 space was not maintained to his satisfaction. Nevertheless, the required handicap parking was
  11 marked and lawfully designated specifically to accommodate persons with disabilities including

  12 ~ Plaintiff.
  13           Given this fact, Plaintiff was not deprived of his entitlement to "full and equal enjoyment

  14 of facilities, privileges and accommodations offered by places of public accommodation. Further,
  15 by his own admittance, the issue of any evidence regarding non-available parking spaces on
  16 Defendant's property is moot, rendering Plaintiffs complaint fatally defective in his ability to
  17 prove beyond a doubt, any set of facts in support of his claim which would entitle him to relief.
  18           The Court must dismiss Plaintiffls complaint because from a factual challenge, Plaintiff

  19 can prove no set of facts in support of his claim which would entitle him to relief. (See: Conley v.
  20 Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957); see also Franklin v. State of
  21 Oregon, 662 F.2d 1337, 1343 (9th Cir. 1981). This standard, "often cited in Rule 12(b)(6)
  22 motions, . . . is equally applicable in motions challenging subject matter jurisdiction when such
  23 jurisdiction may be contingent upon factual matters in dispute." Calhoun v. United States, 475 F.
  24 Supp. 1, 3 (S.D.CaI. 1977), affd and adopted 604 F.2d 647 (9th Cir. 1979)(per curiam), cert.
  25 denied, 444 U.S. 1078, 100 S.Ct. 1029, 62 L.Ed.2d 761 (1980). This standard, "often cited in Rule
  26 12(b)(6) motions,... is equally applicable in motions challenging subject matter jurisdiction when
  27 such jurisdiction may be contingent upon factual matters in dispute." Calhoun v. United States,
  28 475 F. Supp. 1, 3 (S.D.CaI. 1977), affd and adopted 604 F.2d 647 (9th Cir. 1979)(per curiam),

                                              MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 6 of 12 Page ID #:473




   1 ~ ~ cert. denied, 444 U.S. 1078, 100 S.Ct. 1029,62 L.Ed.2d 761 (1980).
   2            THE COURT MUST DISMISS THE COMPLAINT BECAUSE THE STATEMENT

   3            OF THE FACTS OF THE COMPLAINT                           CONTRADICT PLAINTIFF'S

   4            ALLEGATIONS AGAINST DEFEFENDANT, RENDERING THE COMPLAINT

   5            FATALLY DEFECTIVE IN PLAINTIFF'S ABILITY TO PROVE ANY SET OF

   6            FACTS IN SUPPORT OF HIS COMPLAINT

   7            Even if the Court the Court were to consider the allegations in the Complaint as true and

   8 ~ ~ construe them in the light most favorable to the Plaintiff, under Supreme Court Case Trafficante v.
   9 ~ ~ Metro Life Insurance, Co., contending that the Court ruled that "standing must be given a

  10 generous construction and defined as broadly as is permitted by Article III of the Constitution",
  11 the Trafficante Court issued such ruling with the understanding that the Trafficante had met the

  12 ADA Elements in his initial complaint. In this case, Plaintiff failed and continues to fail to meet
  13 any ofthe elements required to pass the test for standing in ADA cases.
  14            The elements for and ADA case which Plaintiff has failed to and cannot demonstrate are

  15 (1) that he suffered and injury in fact and to obtain injunctive relief in the future)(2) demonstrate a
  16 real and immediate threat of repeated injury in the future. Plaintiff will explain each failed element
  17 Plaintiff did not meet.
  18         Plaintiff did not suffer an injury in fact because he did not personally encounter

  19 ~ inaccessible parking conditions at the property because there has always been accessible
  20 designated and clearly marked handicap spaces on the property.
  21         In paragraph 16 of his initial complaint, Plaintiff admits that he parked his vehicle in a

  22 handicap designated space marked and painted in blue. His contention is that the space was not
  23 maintained to his satisfaction. Nevertheless, the required handicap parking was marked and
  24 lawfully designated specifically to accommodate persons with disabilities including Plaintiff.
  25         Given this fact, plaintiff indeed was not deprived of his entitlement to "full and equal

  26 enjoyment of facilities, privileges and accommodations offered by places of public
  27 accommodation.
  28~I ///

                                                        6
                                               MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 7 of 12 Page ID #:474




   1           PLAINTIFF WAS NOT DISCRIMINATED BECAUSE THERE WAS NO

   2           FAILURE         TO      REMOVE         ARCHITECTURAL               BARRIERS         BECAUSE

   3           DEFENDANT HAS ALWAYS COMPLIED                             WITH      AND      MET    ADAAG's

   4           REQUIREMENTS

   5       Plaintiffs statement of facts are fatally defective because they are not true and he is not able to

   6 prove any fact which support for his claim for relief He will not prevail in his complaint in
   7 proving how Defendant prevented and impaired Plaintiffs full and equal access to the property
   8 ~ and was discriminated under the ADA.
   9       Specifically, on the date of the alleged incident, Plaintiff admittedly parked his vehicle in the

  10 designated marked space and was not prevented from entering the establishment of his choice.
  11       In fact, on the date when the alleged incident occurred, Plaintiff entered the office of a real

  12 estate vender located on the same property and told the owner of the real estate office "you are
  13 lucky you are handicap approved" then exited the office and proceeded to enter the Royal
  14 Glamour Beauty Salon, which is situated approximately 40 yard from the real estate office.
  15           PLAINTIFF DOES NOT HAVE STANDING TO OBTAIN INJUCTIVE RELIEF

  16           BECAUSE HE IS NOT DETERRED FROM RETURNING TO THE PROPERTY

  17           BECAUSE THERE ARE NO UNLAWFUL BARRIERS

  18       Plaintiff failed to establish that there is ongoing injury ar real likelihood of future injury

  19 because the designated, marked and reserved parking space for persons with disabilities has
  20 always existed on the property, including at all times prior to and at the time of the alleged
  21 incident. Plaintiff himself admits that the designated, marked and reserved parking space for
  22 ~ persons with disabilities existed. His issue is that is that it allegedly not maintained.
  23       The ADA requires a public establishment to provide such designated, marked and reserved

  24 parking space for persons with disabilities; it does not however require the shade of paint to be so
  25 bright that it is visible in outer space....here, the designated, marked and reserved parking space
  26 for persons with disabilities was clearly marked and in place at all times during Plaintiff's alleged

  27 visit to the property and therefore, Plaintiff was never discriminated as he falsely contends because
  28 there have never been unlawful barriers with respect to the designated parking spaces on the

                                                          7
                                                 MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 8 of 12 Page ID #:475




   1 ~ ~ property   Given this fact, Plaintiff's complaint is fatally flawed because through his own

   2 ~ ~ admission, the existence of a designated, marked and reserved parking space for persons with
   3 ~ ~ disabilities was present at all times during his alleged visit to the property.
   4           THE COURT MUST DISMISS THIS CASE BECAUSE PLAINTIFF HAS NOT

   5           ESTABLISHED STANDING.

   6       Here Plaintiff, in his moving papers admits to the existence of a designated, marked and

   7 ~ ~ reserved parking space for persons with disabilities on the property at the time he allegedly was
   8 discriminated. Given this fact, Plaintiff has not been damaged nor injured and is therefore not at
   9 risk of being injured in the future because there are no unlawful barriers which would pose such

  10 risk ofinjury and/or discrimination to him.
  11       If the Court is to take as fact what Plaintiff contends in his complaint, then the Court must

  12 ~ ~ deem that Plaintiff has not been injured with respect to the issue of Plaintiff's allegation that a
  13 designated, marked and reserved parking space for persons with disabilities did not exist on the
  14 property at the time he presented to allegedly get a haircut.
  15       It is true that "[a]t the pleading stage, general factual allegations of injury resulting from the

  16 ~ defendant's conduct may suffice, for on a motion to dismiss [a court will] `presume[e] that general
  17 allegations embrace those specific facts that are necessary to support the claim.' " Lujan v.
  18 Defenders of Wildlife, 504 U.S. 555, 561 (1992)(quoting Lujan v. Nat'l Wildlife Fed'n, 497 U.S.
  19 871, 889,(1990)). But even "[o]n a motion to dismiss for lack of standing ... the court is not
  20 obliged to accept allegations of future injury which are overly generalized, conclusory, or
  21 speculative." Stevens v. Harper, 213 F.R.D. 358, 370 (E.D.Ca1.2002); see also Simon v. E. Ky.
  22 Welfare Rights Org., 426 U.S. 26, 44,(1976) (explaining that "unadorned speculation will not
  23 suffice to invoke the federal judicial power"). And it "is well established" that "before a federal
  24 court can consider the merits of a legal claim, the person seeking to invoke the jurisdiction of the
  25 court must establish the requisite standing to sue." Whitmore v. Arkansas, 495 U.S. 149, 154
  26 (1990).
  27.      Plaintiff contends that because he is making allegations in his complaint, that his claims

  28 certainly qualify as a Federal question and that he is entitled to "the mechanism" of

                                                 MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 9 of 12 Page ID #:476




   1 ~ ~ injunctive relief against Defendant. However, there is more to standing than just citing the

   2 ~ ~ Federal Constitution. In fact, "Federal courts are presumed to lack jurisdiction, unless the
   3 contrary appears affirmatively from the record." San Diego Gun Rights Comm. v. Reno, 98
   4 ~ ~ F.3d 1121, 1126 (9th Cir. 1996). "It goes without saying that those who seek to invoke the
   5 ~ ~ Jurisdiction of the federal courts must satisfy the threshold requirement imposed by Article
   6 III of the Constitution by alleging an actual case or controversy." City of Los Angeles v.
   7 ~ Lyons,461 U.S. 95, 101,(1983).
   8       In Defendant's moving papers, multiple, specific deficiencies in the allegations of the

   9 ~ Plaintiffs Complaint were identified. These included a failure to allege a credible threat of future

  10 injury and a failure to allege an imminent threat of irreparable harm. Under controlling Supreme
  11 Court precedent, a complaint which seeks injunctive relief but fails to allege these facts has

  12 failed to demonstrate standing and must be dismissed. See Lyons, 461 U.S. at 106, 108
  13 [because Lyons had failed to credibly allege that "he faced a realistic threat from the future
  14 application" of the challenged police practice he lacked standing]. Plaintiff has failed to
  15 answer either of these arguments or point out where in Complaint he has pled the required facts.
  16 Plaintiff is not able to meet such elements because in his Complaint, Plaintiff admits to the

  17 existence of a designated, marked and reserved parking space for persons with disabilities on the
  18 property at the time he allegedly was discriminated. Absent such an affirmative showing by
  19 Plaintiff, he lacks standing to seek redress in this Court. To underscore, such Defendant's

  20 argument, Plaintiff has yet to present a declaration under the penalty of perjury in support of his
  21 opposition. Further, Plaintiff's complaint was not verified and signed under the penalty of perjury.
  22      In fact, Plaintiff has never filed a declaration to any of his over 2701awsuits he has filed in the

  23 ~ State of California, including but not limited to the 60 lawsuits he filed in San Diego County in
  24 2019
  25          PLAINTIFF AND HIS ATTORNEYS ARE PREDATORS AND ARE ABUSING

  26          THE LEGAL SYSTEM AND RAPING LAW ABIDING SMALL BUSINESS

  27          OWNERS OF TIME,MONEY AND RIGHT TO PEACE AND SERINITY

  28      Plaintiff is a predator and a liar. He has never returned to any of the establishments he filed


                                              MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 10 of 12 Page ID #:477




    1 suit as a patron. He has yet to spend one dollar in any ofthe business he has filed suit against. He

    2 is represented by the same cheesy law firm in each ofthe over 250 cases he has filed in California.
    3                                 III.           CONCLUSION
    4         Plaintiff has failed to establish standing to advance his claim in this forum. For the

    5 foregoing reasons, the Complaint must be dismissed.
    6
    7 ~ Dated: August 25, 2019                  ~:
    8                                                 Manuel Ira Blanco,
    9                                                 Defendant in Pro,P~

   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                       10
                                              MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 11 of 12 Page ID #:478




                                      PROOF OF SERVICE

                                  STATE OF CALIFORNIA
              At the time of service I was over 18 years of age and not a party to this
        action. I am employed in tie County of Los Angeles, State of California. My
        business address is 1875 Century Park East, Suite 2300, Los Angeles, CA 90067-
        1234.
               On August 26, 2019 I served true copies of the followin~g documents
        described as DEFENDANT MANUEL IRA BLANCO'S NOTICE O
        MOTION AND MOTION TO DISMISS PURSUANT TO FEDERAL RULE
        12(b)6, on the interested parties in this action as follows:
                                 SEE ATTACHED SERVICE LIST

             BY MAIL: I enclosed the documents) in a sealed envelo~ pe or package
             addressed to the persons at the addresses listed in the Service List and placed
             the envelope for collection and mailing, following our .ordinary business
   10        practices. I am readily familiar with Patterson & Associates's practice for
             collecting and processing correspondence for mailing. On the same day that
   11        correspondence is placed for collection and mailing, it is deposited m the
             ordinary course of business with the United States Postal Service, in a sealed
   12        envelope with~postage fully prepaid. I am a resident or employed in the
             county where the mailing occurred. The envelope was placed in the mail at
   13        Los Angeles, California.
   14 ❑      BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED: I
             enclosed the documents) m a sealed envelope or package addressed to the
   15        persons at the addresses listed in the Service List and placed the envelope for
             collection and mailing via. Certified Mail, Return Receipt Requested,
   16        following our ordinary business practices. I am readily familiar with
             practice for collecting and processing comespondence for mailing. On the
   17        same day that the correspondence is -placed for collection and mailing, it is
             deposited in the ordinary course of business with the United States Postal
   18        Service, in a sealed envelope with postage fully prepaid. I am a resident or
             employed in the county where the mating occurred. The envelope was
   19        placed in the mail at Los Angeles, California.
   20 ❑      BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the
             documents) to be sent from e-mail address sbeckman(a~pattersonlaw.com to
   21        the persons at the e-mail addresses listed in the Service List. The documents)
             were transmitted at or before 5:00 p.m. I did not receive, within a reasonable
   22        time after the transmission, any electronic message or other indication that the
             transmission was unsuccessful.
   23
           I declare under penalty of perjury under the laws of the United States of
   24 America that the foregoing is true and correct.
   25        Executed on August 26, 2019 at Moreno Valley, California.
   26
   2~
                                                     ~
                                                     ~ ~~ rn        ~~`~
                                                            i--=
   2s
                                                11
                                        MOTION TO DISMISS
Case 5:18-cv-00963-PA-KK Document 73 Filed 08/26/19 Page 12 of 12 Page ID #:479




    1 CENTER FOR DISABILITY ACCESS
      Chris Carson, Esq., SBN 280048
    2
      Raymond Ballister Jr., Esq., SBN 111282
    3 Phyl Grace, Esq., SBN 171771
      Dennis Price, Esq., SBN 279082
    4
      Mail: PO Box 262490
    5 San Diego, CA 92196-2490
      ATTORNEYS FOR PLAINTIFF
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   281


                                     MOTION TO DISMISS
